Citation Nr: 1208860	
Decision Date: 03/08/12    Archive Date: 03/19/12

DOCKET NO.  08-10 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York



THE ISSUE

Entitlement to service connection for basal cell carcinoma, to include as due to exposure to herbicides.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel



INTRODUCTION

The Veteran served on active duty from December 1965 to September 1967, to include service in the Republic of Vietnam from September 1966 to September 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for basal cell carcinoma, claimed as due to exposure to herbicides.

For the reasons set forth below, this appeal is being REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).

Under 38 C.F.R. § 3.307(a)(6), a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, is presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to the contrary.  Id. § 3.307(a)(6)(iii).  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  Id.  See VAOPGCPREC 27-97 (July 23, 1997) (holding that service on a deep-water naval vessel in waters off the shore of the Republic of Vietnam does not constitute service in the Republic of Vietnam for purposes of 38 U.S.C.A. § 101(29)(A)).

If a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied: AL amyloidosis; chloracne or other acneform disease consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; ischemic heart disease; all chronic B-cell leukemias; multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and soft- tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2011).  The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii) (2011).

The Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See, e.g., Health Outcomes Not Associated With Exposure to Certain Herbicide Agents; Veterans and Agent Orange; Update 2008, 75 Fed. Reg. 81,332 (Dec. 27, 2010); Health Effects Not Associated With Exposure to Certain Herbicide Agents, 75 Fed. Reg. 32,540 (June 8, 2010).  Nevertheless, the United States Court of Appeals for the Federal Circuit has held that the Veteran's Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984), does not preclude a claimant from establishing service connection with proof of direct causation, a task "which includes the difficult burden of tracing causation to a condition or event during service."  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Generally, in order to prove "direct" service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  However, if a veteran serves for 90 days or more after December 31, 1946, and a malignant tumor becomes manifest to a degree of 10 percent or more during the one-year period following his separation from service, service connection for the condition will ordinarily be presumed.  But see 38 C.F.R. § 3.307(d) (2010) (indicating that the presumption is rebuttable).

In the present case, the condition for which service connection is claimed (basal cell carcinoma) is not recognized by VA as presumptively due to exposure to herbicides.  In accordance with section 3 of the Agent Orange Act of 1991, Pub. L. 102-4, 105 Stat. 11, the Secretary has entered into an agreement with the National Academy of Sciences (NAS) to review and summarize the scientific evidence concerning the association between exposure to herbicides used in support of military operations in the Republic of Vietnam during the Vietnam Era and each disease suspected to be associated with such exposure.  As required by the statute and agreement, the NAS submits a report to the Secretary every two years regarding the results of their review and summarization of the medical literature.  In the latest report, NAS concluded that there remains inadequate or insufficient evidence of an association between exposure to herbicides and skin cancers (melanoma, basal, and squamous cell).  See Health Outcomes Not Associated With Exposure to Certain Herbicide Agents; Veterans and Agent Orange; Update 2008, 75 Fed. Reg. 81,332 (Dec. 27, 2010).

In an October 2006 letter, a private physician, Dr. Michael Petelis, opined as follows:

My patient [the Veteran] has been exposed to agent orange in 1966-67.  He is currently being diagnosed with recurrent skin cancers.  The possibility of the agent orange being responsible for one of these cancers is as likely as not.

In an April 2008 letter, Dr. Petelis further opined, in pertinent part, that he did not believe that the Veteran's post-service work as a telephone repairman contributed heavily to his recurrent skin cancers.  Dr. Petelis stated, "Due to hazards of his job he would always be completely covered from sun exposure."

In March 2007, a VA examiner (an internist, apparently) opined that it was "not likely as not" that the Veteran's basal cell carcinoma was secondary to Agent Orange.  The examiner stated, "According to the literature from the [VA] basal cell cancer is not linked to Agent Orange."

Dr. Petelis' opinion, insofar as it concerns the relationship between basal cell carcinoma and exposure to herbicides, is not supported by a complete rationale.  Although he discusses the absence of a significant post-service risk factor (i.e., post-service sun exposure), he does not cite any studies or other medical authority to support his conclusion that the Veteran's basal cell carcinoma can be attributed to exposure to herbicides.  Moreover, it is unclear from the report of the March 2007 VA examination whether the examiner concluded that the Veteran's basal cell carcinoma was unlikely related to in-service exposure to herbicides simply because VA does not recognize it as a presumptive condition, or for some other reason.  As such, neither opinion provides an adequate basis for adjudication of the Veteran's appeal.  See, e.g., Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (a medical opinion that contains only data and conclusions is not entitled to any weight); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical nexus opinion finding a condition is not related to service because the condition is not entitled to presumptive service connection, without clearly considering direct service connection, is inadequate on its face).  Additional development is therefore required.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).

In November 2006, the Veteran submitted a release for relevant records of treatment from a Dr. Gene Lee, of Long Island Plastic Surgery, and a Dr. Daniel Rosenthal.  To date, the claims file does not reflect that any effort has made to obtain those records.  This also needs to be addressed.  38 U.S.C.A. § 5103A(b), (c) (West 2002); 38 C.F.R. §§ 3.159(c), 19.9 (2011). 

For the reasons stated, this case is REMANDED for the following actions:

1.  Ask the Veteran to provide new completed release forms for records pertaining to any relevant treatment he has received from Dr. Gene Lee, of Long Island Plastic Surgery, and Dr. Daniel Rosenthal (inasmuch as the prior release has since expired).  Also ask the Veteran to identify, and provide appropriate releases for, any other care providers who may possess new or additional evidence pertinent to the issue on appeal.  If he provides the necessary release(s), the identified relevant records should be requested.  Any new or additional (i.e., non-duplicative) evidence received should be associated with the claims file.  If any of the identified records are not available, the claims file should be annotated to reflect that fact, and the Veteran and his representative should be notified.

2.  After all of the foregoing development has been completed to the extent possible, arrange to have the Veteran's claims file sent to a dermatologist for purposes of obtaining a medical opinion.  After reviewing the claims file, the physician should offer an opinion as to whether it is at least as likely as not (i.e., whether it is 50 percent or more probable) that the Veteran's basal cell carcinoma had its onset in service or can otherwise be attributed to service, to include in-service exposure to herbicides.  In so doing, the examiner should presume that the Veteran was exposed to herbicides during service in the Republic of Vietnam.  Relevant points that can be discussed include, but need not be limited to, why the physician finds studies on the relationship between basal cell carcinoma and herbicide exposure persuasive or unpersuasive, whether the Veteran has other risk factors for developing the condition, and whether the Veteran's condition has manifested itself in an unusual manner.

If the physician determines that additional examination is necessary, one should be scheduled.  A complete medical rationale for all opinions expressed must be provided.

3.  After conducting any additional development deemed necessary, the claim on appeal should again be reviewed.  If the benefit sought remains denied, furnish a supplemental statement of the case to the Veteran and his representative, and afford them an opportunity to respond.

Thereafter, the claims file should be returned to the Board, if otherwise in order.  No action is required by the appellant until he receives further notice, but he may furnish additional evidence and argument while the case is in remand status.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Board intimates no opinion, either legal or factual, as to the ultimate disposition of this appeal.

This matter must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2011).


